Claims 1, and 42-60 are currently pending with claims 2-41 being cancelled. Claims 52-60 have been withdrawn as being directed to a non-elected invention.  Claims 1, and 42-51 are under consideration. 
The rejections over Bladd-Symms, Yeragudi and Vivier taken individually have been withdrawn in view of the present amendment and response.  None of the cited references disclose a structural sheet comprising a foam layer disposed between two layers of self-reinforced polyolefin. 
The rejection over McNair is maintained. 

Election/Restrictions
Newly submitted claims 52-60 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1, and 42-51, drawn to a structural sheet.
Group II, claims 52-60, drawn to a method of manufacture of a structural sheet. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a structural sheet, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of McNair (see rejections below). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 52-60 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicants are reminded of their right to request rejoinder of method claims with the product claims upon indication of the product claims as being allowable. The method claims must be commensurate with the allowed article claims, i.e. have been amended to recite all the features of the allowed article claims. See In re Ochiai 37 USPQ2d 1127.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 42, 45-47, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 1 852 938 to McNair et al. (hereinafter “McNair”). 
McNair discloses an antenna housing comprising an electromagnetic window portion through which electromagnetic signals are passed wherein a wall of the electromagnetic window comprises a multilayer structure: a foam layer 5 sandwiched between two outer layers 4, 6 of self-reinforced polypropylene (srPP) (abstract and figure 2b). 

    PNG
    media_image1.png
    281
    213
    media_image1.png
    Greyscale


As to claims 45 and 46, the multilayer structure comprises a third layer 8 of srPP layer bonded within the laminated structure as shown in figure 2c wherein a foam layer 7 is disposed between the first and third layers 4 and 8 of srPP. 

    PNG
    media_image2.png
    283
    246
    media_image2.png
    Greyscale

As to claim 47, it appears that the multilayer structure meets all structural limitations required by the claim.  The multilayer structure comprises a foam layer 
This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
As to claims 50 and 51, the antenna housing provides protection for antenna from the environment, necessary aerodynamic characteristics and improve RF stealth (paragraph 1).  The antenna housing is equated to the claimed protective panel. 

Claims 43, 44, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over McNair as applied to claim 1 above, and further in view of US 2014/0327595 to Van Oosterbosch et al. (hereinafter “Oosterbosch”).
McNair does not explicitly disclose a foam density and a polymeric material constituting the foam layer.  There is no teaching or suggestion that the radome wall has one or more hinges to permit folding at the hinge.  
Oosterbosch, however, discloses a radome wall comprising a sandwich panel comprising a foam core disposed between two facing materials (abstract).  The foam core is an expanded polymeric material of polystyrene or polyolefin with an average density of 110 to 140 kg/m3 (paragraph 38). This is less than 150 g/l. The facing 
Oosterbosch further teaches that the radome comprises a folding rigid structure in combination with a flexible roofing and such a radome construction is known from US Patent No. 4,833,837 included herein by reference (paragraph 56).  This can be visualized with reference to figures 1-3 which are taken from US Patent No. 4,833,837 for convenience.   

    PNG
    media_image3.png
    794
    687
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer having a foam density in the range instantly claimed motivated by the desire to reduce the weight of the radome. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a radome having one or more hinges motivated by the desire to permit folding of the radome at the hinge. 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over McNair as applied to claim 1 above, and further in view of US 3,774,224 to Shilbano et al. (hereinafter “Shilbano”). 
McNair does not explicitly disclose a corrugated multilayer structure.  
Shilbano, however, teaches a one-half-wavelength radome made of a corrugated plate such that the pitch of corrugation is smaller than the wavelength at the operating frequency and the height of corrugation is effectively equal to one-half the wavelength at the operating frequency (abstract and figure 1).


    PNG
    media_image4.png
    414
    259
    media_image4.png
    Greyscale



Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a multilayer structure disclosed in McNair having a corrugated structure motivated by the desire to obtain a radome having good electrical properties of small reflection and low dielectric loss.  

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over McNair as applied to claim 1 above, and further in view of US Patent No. 4,833,837 to Bonneau (hereinafter “Bonneau”). 
McNair does not explicitly disclose the radome wall having one or more hinges to permit folding at the hinge.  


    PNG
    media_image3.png
    794
    687
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a radome having one or more hinges motivated by the desire to permit folding of the radome at the hinge. 

Response to Arguments
Applicant alleges that McNail does not teach the claimed structural sheet.  The examiner respectfully disagrees. 
As previously discussed, McNail’s radome wall comprises a multilayer structure: a foam layer 5 sandwiched between two outer layers 4, 6 of self-reinforced polypropylene (srPP) (abstract and figure 2b). 

    PNG
    media_image1.png
    281
    213
    media_image1.png
    Greyscale

Accordingly, the rejection over McNail is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788